 468DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 215,InternationalBrotherhood of ElectricalWorkers, AFL-CIOandRondout Electric, Inc.Cases 3-CC-719 and 3-CC-725June 25, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 28, 1973, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and the Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Local 215, InternationalBrotherhoodofElectricalWorkers,AFL-CIO,Poughkeepsie, New York, its officers, agents, and rep-resentatives, shall take the action set forth in the saidrecommended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts,Inc, 91 NLRB 544,enfd 188F 2d 362 (C A 3) Wehave carefully examined the record and findno basis for reversing his findingsDECISIONSTATEMENT OF THE CASEMORTON D.FRIEDMAN,Administrative Law Judge: Upona charge filed in Case 3-CC-719 onOctober16, 1972, byRondout Electric,Inc., herein called Rondout,and a chargefiled in Case3-CC-725 onOctober 31, 1972 byRondout,the Regional Director for Region 3 of the National LaborRelations Board,herein called the Board,issued a com-plaint on November29, 1972,on behalf of the GeneralCounsel of the Board against Local 215, InternationalBrotherhood of ElectricalWorkers,AFL-CIO, hereincalled the Respondent or Local 215, alleging violations ofSection 8(b)(4)(i) and (ii)(B) of the National Labor Rela-tions Act, as amended (29 U.S.C. Sec., 151,et seq.),hereincalled the Act.In itsduly filed answer the Respondent,while admitting certain allegations of the complaint, deniedthe commission of any unfair labor practices.Pursuant to notice a hearing in this case was held beforeme at Poughkeepsie, New York, on December 14, 1972. Allparties were represented and were afforded full opportunityto be heard, to introduce relevant evidence, to present oralargument,and to file briefs. Oral argument was waived.Briefs werefiled by counsel for the General Counsel, theCharging Party and the Respondent. Upon consideration ofthe entirerecord herein and upon my observation of eachwitness appearing before me, I make the following:FINDINGS OF FACTIJURISDICTIONAL FACTSRondout, a New York corporation, maintains its princi-pal office and place of business in Poughkeepsie, New York,and is engagedin the construction industry as an electricalcontractor. During the year immediately precedingissuanceof the complaint herein, a representative period, Rondoutpurchased, transferred, and delivered to its Poughkeepsie,New York, facility, equipment and materials valued in ex-cess of $50,000, of which goods and materials valued inexcess of$50,000 were transported to said facility directlyfrom points outside the State of New York.The Grand Union Company (herein called GrandUnion), a Delaware corporation with its principal office atEast Paterson, New Jersey, is engaged in various States ofthe United States, including the State of New York, in theretail foodbusiness.Healy Corporation, herein called Healy, a Massachusettscorporation with its principal office in Braintree, Massachu-setts,is engagedin the building and construction industryas a generalcontractor. At the times material to this pro-ceeding,Healy has beenengaged asgeneral contractor forGrand Union in the construction of a retail food store atRhinebeck, New York, herein called the Rhinebeck jobsite.The value of the contract for this construction is approxi-mately $500,000.T. J. Nocket, Inc., herein called Nocket, a New Yorkcorporation with its office located at Poughkeepsie, NewYork,is engagedin the building and construction industryas a plumbing contractor. During the times material to thisproceeding Nocket was engaged as a plumbing subcontrac-tor at the Rhinebeck jobsite pursuant to a contract withHealy.Hudson Valley Plastering & Acoustical Co., Inc., hereincalledHudson Valley, a New York corporation with itsprincipal office at Poughkeepsie, New York, is engaged inthe building and construction industry as an acoustical andceiling contractor. At the times material herein HudsonValley was engaged as an acoustical and ceiling contractor.At the times material herein Hudson Valleywas engaged asan acoustical and ceiling contractor at the Rhinebeck job-site pursuant to a contract with Healy.204 NLRB No. 79 LOCAL 215,IBEW469DutchessQuarry & SupplyCo., herein called Dutchess,a New Yorkcorporation with its principal office at PleasantValley, New York,was engaged at all times material to thisproceeding at the Rhinebeck jobsite as a supplier of variousmaterialsto Healypursuant to a contractwith Healy.The Schultz Company,herein called Schultz, a New Yorkcorporation with its principal office in NewYork City, atallmaterial times has been engaged in the manufacture andinstallation of freezers and coolers at the Rhinebeck jobsitepursuant to a contractwith Grand Union.CraigIndustrial Builders, Inc., herein calledCraig, a NewJerseycorporation with its principal office at South Hack-ensack,New Jersey,is engaged in the building and con-struction industry as a general contractor.At the timesmaterial to this proceeding,Craig hasbeen engaged as ageneral contractorfor GrandUnion in the construction ofa retail food store at Pawling,New York,herein called thePawlingjobsite.The contract of Craig withGrand Union atthe Pawling jobsite is of a value in excess of $500,000.At the times material herein,Rondout has been engagedas an electrical subcontractor at the Rhinebeck jobsite pur-suant to a contract withHealyand at the Pawling jobsitepursuant to a contractwith Craig.I find that Rondout,Grand Union,Healy,Nocket, Hud-son Valley,DutchessQuarry,Schultz,and Craig are em-ployers withinthe meaning of Section2(2) of the Act andare engaged in commerce or in an industry (i.e., the buildingand constructionindustry)affecting commerce within themeaning of Section 2(6) and(7) of the Act.'11THE LABORORGANIZATION INVOLVEDThe Respondent, Local 215,is a labor organization with-in the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Issues1.Did the Respondent by picketing and other meansseek to induce and encourage employees of various employ-ers engaged in the construction at the Rhinebeck jobsite tostrike against,or refuse to perform services for their variousemployers with the object of forcing these employee to ceasedoing business with Rondout, the electrical contractor onthe job?2.Did the Respondent by threats and other coercivemeasures seek to induce or persuade Grand Union andCraig and Healy, the prime contractors on the constructionof the Pawling and Rhinebeck jobsites respectively,to ceasedoing business or to refuse to do business with Rondout asthe electrical contractor on those jobs?B. BackgroundAs heretoforerelated,Rondout is in the electrical con-tracting business.Its employees are representedby a unionthe name and location ofwhich are notmentioned in therecord.However,it is evident that for some time in thePoughkeepsie,New York,area, which would include mostof Dutchess County, New York,and in other areas of theState of New York,Rondout has been quite successful inunder bidding contractors whose employees are memberf ofvarious locals of the International Brotherhood of Electr calWorkers, herein IBEW, and especially with the RespondentLocal 215, herein. By reason of this situation, the Respon-dent has for some years prior to the events which allegedlyconstitute the violations alleged in the complaint had some-what of a running dispute or argument with Rondout. Es-sentially, the Respondent has complained to Rondout thatRondout pays its employees less than the rate required byIBEW contractors and that general working conditions ofRondout do not measure up to those enjoyed byRespondent'smembers as employees.This,evidently, en-ablesRondout to under bid the contractors who are obligedby bargaining agreements with the Respondent to pay thewages and fringe benefits required by these contracts.As evidence of the foregoing situation,several contrac-tors in the Poughkeepsie,New York,area testified as to theirdifficulties in this respect.Thus,James A. Klein,who is in the construction businessin the Poughkeepsie area, was engaged in 1970 in the con-struction of a project known as the Greenbrier Apartments.Before the electrical subcontract on that project was let,John Varricchio,business agent for the Respondent,visitedKlein's office in the company of Robert Rowe,president ofthe PoughkeepsieAreaBuildingTrades Council. Theyasked who was going to do the electrical work on the job ifRondout was one of the bidders. Varricchio said they werenot happy that Rondout was a bidder. They further saidthat if Rondout received the award and did the job thatthere would be trouble on the job and they would not allowKlein to proceed with it. Because of this, Klein gave thework to another contractor who had a collective-bargainingagreement with the Respondent.Also, in November 1971, Klein was awarded the primecontract for the construction of the Apple Valley ShoppingCenter in Poughkeepsie.Rondout bid on that job for theelectrical work.Varricchio visited Klein and made similarstatements to Klein regarding that job as he had with regardto the Greenbrier Apartments job. In sum, he told Klein ifRondout was awarded the electrical work there would betrouble onthe job.2In 1971 and 1972 Herbert Redl,a developer,engagedDeGroodt Brothers as general contractors for the construc-tion of a shopping center known as Pleasant Valley Shop-ping Center in the Poughkeepsie area. Although DeGroodtBrothers were the general contractors, Redl let the electricalinstallation contract himself.Rondout bid on the job andRedi awarded the contract to Rondout. In July 1971, Var-ricchio spoke to Redl and asked the latter who was goingto get the electrical work.When Redl answered that thework had been awarded to Rondout, Varricchio said Rond-out was not recognizedby hisunion and that if Rondout didthe work he would probably have to put pickets on the job.Varricchio also stated to Redl that Rondout belonged to a"Mafia Union" in New Jersey. Although Varricchio did notIMichael Palumbo d/b/a AmericanHomesSystems,200 NLRB No 1582From the uncontroverted testimony of Klein which I credit 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreaten to close down the job, Redl, because ofVarricchio's statement to him, was fearful that the jobwould be closed down and assumed a picket line would beplaced at the job. However, Redl did admit on cross-exami-nation that no picket line was ever established and thatRondout was allowed to peacefully complete the awardedelectrical work.3 It should be noted, however, that the workRondout did for Redl was performed on weekends whenother trades were not on the job.In addition to the foregoing, in 1969 the Respondentpicketed for 2 months a construction site for the building ofa YMCA in Poughkeepsie on which Rondout was the elec-trical contractor. Also, before 1969 the Respondent likewisepicketed a project on which Rondout was the electricalcontractor which project was known as "Nine Mall" inPoughkeepsie.4C. The Facts Constituting theAlleged ViolationsEarly in 1972, Healy was engaged as general contractorfor the construction of a retail grocery store for GrandUnion at Rhinebeck, New York. Around April 25, 1972,Joseph A. LeBlanc was placed on that job by Healy asgeneral superintendent.SubcontractorswereNocket,plumbing;Hudson Valley, acoustical and sheetrock;Dutchess,materials such as concrete, manholes, etc.;Schultz, coolers and freezers; and Rondout as the electricalcontractor.On approximately May 10 or 11, 1972, John Varricchiovisited the jobsite together with two other individuals, oneof whom was Rowe, president of the Building Trades Coun-cil of the Poughkeepsie area. After introducing himself toLeBlanc, Varricchio introduced the others and then askedwho had the electrical work. LeBlanc answered "Rondout."Varrichio then told LeBlanc that Rondout "was not accept-able" to the Respondent. He further told LeBlanc thatRondout "wouldn't be doing the job-they wouldn't let himdo thejob. He wasn't acceptable." Varricchio further statedthat they wouldn't let Rondout do the job "even if they hadto get the F.B.I. to get him out of there."On a second visit LeBlanc informed Varricchio, afterLeBlanc had checked with Grand Union, that Grand Unionwanted Rondout because Rondout had saved Grand Unionmoney before and also that Rondout was a union contrac-tor but was not recognized by the Respondent. To this3From the uncontroverted testimony of Redl which I credit° From the uncontroverted testimony of Wilbur J Whitman, president ofRondoutAt the hearing herein, Respondent's counsel objected to the foregoingbackground testimony of Klein, Redl, and Whitman on the basis that theevents related occurred more than 6 months before the filing of the chargesherein and were therefore barred by the statute of limitations contained inSection 10(b) of the Act However, as hereinafter found, none of theseincidents are found to have been violative of the Act and were received asbackground material to shed light on any possible unlawful object withregard to the events which are alleged in the complaint herein to have beenviolative of the Act Section 10(b) does not preclude consideration of priorevents to shed light on the motivation for conduct occurring within thelimitationsperiod.Local Lodge No. 1424, International Association of Machin-ists vN L R B,362 U.S 411, 416-417 (1960)Carpenters District Council ofKansas City and Vicinity,AFL-CIO (J E Dunn Construction Co.), 158NLRB 269, 272.Varricchio made no response and left the jobsite.5On September 22, 1972, when the Rhinebeck construc-tion site was sufficiently completed for the electrical workto be started, and for Rondout to begin working at thejobsite, a separate reserve gate was set up at the jobsite forRondout's employees and suppliers. This gate contained asign reading substantially, "This gate reserved for RondoutElectric, Inc., its employees and suppliers." It also stated noone was to use that gate other than those individuals. Thisgate was located on Route 9 in Rhinebeck and was on thenorth side of the project and was designated the north gate.The main gate to the project was on the south side of theproject and known as the south gate. At the south was a signwhich read, substantially, "This gate reserved for HealyConstructionCompany and subcontractors other thanRondout Electric." Rondout instructed its employees to useonly the reserve gate. As far as the record shows this instruc-tion was followed at all times by Rondout's employees andsuppliers.Picketing began by the Respondent at the reserve gate atthe Rhinebeck jobsite by utilization of a single picket oneither October 9 or 10, 1972. However, before the picketingbegan, on September 12, 1972, Varricchio, on Respondent'sletterhead, sent a letter to Rondout in which, in substance,the Respondent protested the undercutting of union wagesand benefits by Rondout. The letter mentioned that theRespondent was informed that Rondout was paying sub-stantially less than union scale prevailing for such work inthe Poughkeepsie area and that such substandard benefitsadversely affect other employees in the industry in that area.Varricchio specifically stated in the letter that the Respon-dent was not requesting that Rondout employ members ofany particular labor organization. Nor did the letter requestrecognition of the Respondent by Rondout as representa-tive of Rondout's employees. The letter stated "Our solepurpose is to seek to eliminate the threat to union wages andbenefits that has arisen as a result of the practices of yourfirm." The letter further stated that the Respondent wouldbe happy to oblige Rondout and furnish the latter withinformation regarding the wages and fringe benefits of em-ployees in the electrical industry in the Poughkeepsie area.However, the letter went on to say that so long as Rondoutprevailed in paying substandard wages and other benefits,theRespondent would picket any projects upon whichRondout was engaged.To the letter was attached a series of instructions to thepickets. These instructions informed the pickets to conformto picketing as declared by the Board to be lawful for com-mon situspicketing in the case ofMoore Dry Dock.6Theinstructions further informed the pickets not to talk to any-5From the credited testimony of Joseph LeBlanc At thetime of thehearing herein LeBlanc had left the project in question to become superinten-dent on another jobaway from New York State for Healy I was muchimpressed with LeBlanc and it should be noted that his testimonyon cross-examinationin no way contradicted his testimony on direct I believe that,in sum, LeBlanc was a moreobjectivewitness thanwas Varricchio whodenied any threatto LeBlancthat the Respondent would notpermitRondoutto do thejob. Varricchio testified merely that he toldLeBlanc thatRondout,to hisknowledge,was signedwith a "paper local" controlled by the "Mob,"but that Varricchtosaid nothingabout Rondout's acceptability except to saythat Rondout was not a signedcontractor with theRespondent6 Sailors' Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB547 LOCAL 215, IBEWone, but that if anyone asked the picket questions, to referhim to Varricchio. According to Varricchio and John A.DiBiase, the lone picket, these instructions were strictly fol-lowed by DiBiase.When the picket first appeared at the reserve gate onOctober 9 or 10, members of other crafts who were workingfor the other subcontractors on the job at first refused toenter the jobsite. However this lasted for only an hour or soand after calling their business agents these employees wentto work. Nevertheless, despite these instructions, the car-penters on the job worked Monday, Tuesday, and Wednes-day and then remained off the job on Thursday and Fridayand all of the next week. According to Stuart Malcolm, whowas the business representative of Local 203 of the Carpen-ters Union, he gave the picketing carpenters no instructionswhatsoever. However, on one day, probably October 18, acarpenter named Gary Gallente called Malcolm from thejob and informed Malcolm that there was a picket on thejob. According to Malcolm he told Gallente it was up to thelatter to do whatever he wanted to do. Malcolm also admit-ted that he may have told Gallente that he did not want todiscuss the matter over the telephone. At first Malcolmdenied this but on being confronted with his pretrial affida-vit he admitted that this was so.However, DiBiase admitted that on a day not certain, butafter the picketing started, he noticed Gallente at the mainproject gate and proceded to leave his picketing duties at thereserve gate, approach Gallente who was, DiBiase claimed,a friend, and engage in a personal conversation with Gal-lente. According to DiBiase, the picketing or the purpose ofthe picketing was not mentioned in that conversation whichlasted only a few minutes. However, although DiBiase didnot actually block the gate during the conversation, some ofthe employees gathered around and the group was disband-ed only after LeBlanc, Healy's job superintendent, instruct-ed the employees to do so. However, it was probably afterthis conversation that Gallente called CarpentersBusinessAgent Malcolm with regard to instructions as to what to doand whether to proceed to work on the job.Another incident in which DiBiase, as the lone picket atthe reserve gate, was involved took place toward the end ofthe first week of picketing. This incident occurred in thepresence of Wilbur Whitman, president of Respondent. Theincident occurred at about 2 or 3 o'clock in the afternoon.At that time a truckdriver from Dutchess Quarry with mate-rial for Healy approached the jobsite. When he saw DiBiaseat the reserve gate along Route 9 in Rhinebeck, the driverstopped his truck at the reserve gate, got out, and walkedover to talk to DiBiase. With that, Whitman, who observedthe occurrence, walked over to the gate. According to Whit-man, the driver asked the picket if the whole job was beingpicketed. DiBiase answered that "this was a picket sign thathe was wearing and the whole job was being picketed."Then DiBiase stated to the truckdriver that "the driver wasa member of the Teamsters and that he valued his card."DiBiase further stated to the truckdriver that all of the othertrades were honoring the picket line and he did not want tosee the truckdriver lose his card, or words to that effect.According to DiBiase, the truckdriver approached himand asked him what was going on. DiBiase answered that471he was picketing"this gate."The driverthen told DiBiasethat he was wondering whether to cross and DiBiase an-swered "that it was at his own discretion." According toDiBiase he then explained that he could not say one way orthe other and that if the driver had any question to callVarricchio. That, according to DiBiase, was the total con-versation.According to LeBlanc, Healy's job superintendent, al-though he saw the truck stop, he did not overhear the con-versation.Nevertheless he needed the material that was onthe truck and called the office of Dutchess Quarry. Thetruckdriver,in the meantime,proceded to a nearby lumberyard where he called the office and possiblyhis businessagent.At anyrate,after an hour or so,the material wasultimately delivered to the job through themain gate.Upon my observation of the witnesses,DiBiase andWhitman,Iconclude that Whitman's version is the moreaccurate and more specific of tle two. Although both ofthese witnesses had a stake in the'outcome of this proceed-ing,Whitman as president of the Charging Party, and Di-Biase asa member of the Respondent Union, I concludethatWhitman is the more credible of the two. I thereforeaccept his version of DiBiase's conversation with the Dutch-ess Quarry truckdriver.At about the same time that all of the foregoing wasoccurring, Grand Union had let another construction jobfor one of its supermarkets to be located in Pawling, NewYork, to Craig Industrial Builders. According to JosephCraig, president of Craig Industrial, whom I credit, he hada conversation with Varricchio regarding the awarding ofthe electrical work at the Pawling jobsite. Although Craigcould not place the exact date of his first conversation withVarricchioitwaseither August, September, or October 1972that the meeting took place at Craig's field office in Pawling.At that time, the award for the electrical work had not beengranted to anyone and Varricchio asked Craig who wasdoing the electrical work. Craig told Varricchio that Rond-out was the low bidder. At this point Varricchio informedCraig that Rondout was not a union contractor, that is notan IBEW contractor, and that Rondout belonged to a "gyp-sy union outfit in New Jersey." This, according to Craig wasthe full conversation at that time.In late October, according to Craig, Varricchio came tothe jobsite and asked Craig to whom the electrical work hadbeen awarded. Craig told Varricchio that Rondout wasawarded the contract. Varricchio then told Craig thatRondout was a "bum, that he could not handle the job."Varricchio also told Craig, "it would cause a lot of troublefor me on the job with the other locals and the other busi-ness agents."According to Varricchio he merely told Craigthat Varricchio was not "too happy with Rondout becausethey were signed with an unacceptable organization." Var-ricchio, according to his own testimony, also told Craig thatRondout's union was a "mob-controlled paper local." How-ever,I find that Craig's version of the testimony was morecomplete and therefore more credible. I also base this find-ing on my observation of these two individuals.There was a third meeting between Varricchio, Craig, andDaniel Casey, supervisor of architecture for the GrandUnion Company. The exact date of this conversation is not 472DECISIONSOF NATIONALLABOR RELATIONS BOARDcertain.However,accordingtoCasey,the conversationtook place some time in July 1972. Casey came to the meet-ing at the behest of Varricchio who called him and told himthat there were going to be some "problems" on the job. Atthe meeting, Varricchio stated that the electrical contractoron the job, Rondout, was with a nonunion or a "gypsy"union.Varricchio went on to state that "the guy" was a bumand would never be able to complete the job and that therewere good electricians in the area that could do the job.Casey explained to Varricchio that Grand Union had noth-ing to do with the subcontractors and that it was up to thegeneral contractor, Craig, to grant the work to whomever itchose. Then Varricchio, according to Casey, said somethingto the order of "if Rondout did the job, we would never getthe job completed." With that Casey told Varricchio that hehad gotten threats all his life in that business and that hewould call Craig the general contractor and have Rondoutget in touch with Varricchio. Several weeks later, Caseyreceived a quote from an electrical contractor lower, or aslow as, Rondout's bid but this was that contractor's secondbid. Casey told Varricchio,since the general contractor al-ready had verbally committed thejob to Rondout, the origi-nal low bidder, Casey thought the committment should behonored. Casey did not thereafter hear from Varricchio.Because Casey's version of the conversation conforms tothat of Craig, and because from my observation of CaseyI conclude that he is a credible witness, I credit his testimo-ny over the denials of Varricchio that any threats were madeat the meeting.The picketing at the Rhinebeck jobsite continued forabout a month until the date that an electrical contractor,who employed the Respondent's members, was given partof the work on the Rhinebeck job and commenced opera-tions.At that time the picket was taken off the job.Varricchio testified that the reason the picket was re-moved from the Rhinebeck jobsite was not that part of theaward for the electrical work was given to a contractorwhich dealt with the Respondent, but rather that the picket-ing had become too expensive for Respondent to continue.It should be noted that in connection with the picketingthere is no contention by any party that the signs carried bythe picket were anything but proper, indicating informa-tional picketing.In connectionwith the picketing, further, it should benoted that Rondout sent to the Respondent, on September22, 1972, a letter informing the Respondent that there wasgoing to be established a gate reserved for Rondout's em-ployees and suppliers. According to Whitman, whom I cred-it in this respect,he sent this letter because he had beenwarned by Healy's superintendent that the job might bepicketed. Also, of course, Whitman had in mind the factthat the Respondent had picketed Rondout jobs at othertimes in the past'7At the hearingthe Charging Partywas permitted to introduceinto evi-dence a letter similar to the letter sentby Varricchioto Rondout This letterwas from another local of the IBEW located in Schenectady,New York Thewording of that letterwas virtuallyidentical with the wording of the lettersent byVarricchio. This secondletter was sent toRondout byreason of thefact that Rondout had been awardedthe electricalcontract for the buildingof a facility at BallstonSpa, New York. The ChargingParty sought tointroduce other letters of similar identical nature from other various localsD. Discussion and Concluding FindingsThe Respondent contends that its actions were primaryin every instance, that the picketing ahered to theMoore DryDockstandards, and that the conversations between Varric-chio and the various contractors were merely to inform thecontractors that Rondout was a nonunion contractor andthat the bids should be awarded to contractors having laboragreementswith the Respondent. The Respondent furthercontends that it did not cause any work stoppages, that itspicketing proof of threats, restraints, or coercion with re-gard to any of the persons or companies involved herein.While the case presented by the General Counsel is notoverwhelming, I find and conclude that the contentions ofthe Respondent are, nevertheless, without merit.The General Counsel and the Charging Party contendthat the credible testimony regarding the activities of theRespondent, as exemplified by Varricchio's various conver-sations with various employers and by the picketing at theRhinebeck jobsite,amplydemonstratesthattheRespondent's object was ultimately to drive Rondout out ofbusiness.However, it is immaterial whether the ultimatepurpose of the Respondent's actions with regard to Rond-out was to put Rondout out of business, or to force Rondoutto recognize Respondent as the bargaining representative ofRondout's employees, or any other purpose, so long as theGeneral Counsel has proved, by a preponderance of theevidence, thatanobject of the Respondent's activities wasthat which is proscribed in Section 8(b)(4)(i) and (ii)(B) ofthe Act.Respondentarguesthat this object has not been provedby a preponderance of the credible evidence as witnessed bythe fact that its picketing at the Rhinebeck jobsite was inconformity with the standards set forth in theMoore DryDockcase.8However, the Board and the courts have longheld that theMoore Dry Dockstandards, as related to com-mon situs picketing, are not the single guide for determiningthe legality of such commonsituspicketing. The Board hasheld, as have the courts, that these standards and guides aremerely evidentiary in nature and that they are to be em-ployed in the absence of more direct evidence of the intentand purposes of the labor organization conducting suchpicketing.'"Thus mere compliance with the four requirements of theMoore Dry Dockcase does not immunize a union's picketingand other conduct, for a union may, by its other conductreveal that its objective is secondary."10 The Supreme Courthas recognized that compliance with theMoore Dry Dockstandards is not the sole determining factor in common situspicketing but that other evidence may and must be lookedof the IBEW to Rondout in other instances where Rondout had been award-ed jobs for the electrical subcontracting However, in view of my decisionherein, it is unnecessary to discuss these letters9Sailors' Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB5479N L R B v international Hod Carriers, Building and Common Laborers'Union of America, Local No 1140, AFL-CID,285 F 2d 397, 401 (C.A 8,(1960), cert. denied, 366 U S 903 (1961),General Teamster,Warehouse andDairy Employees Union Local No. 126, etc (Ready Mixed Concrete,Inc), 200NLRB No 4110Ready Mixed Concrete, Inc., supra, New York Mailers UnionNo6 IN YHerald Tribune, Inc & New-Gravure PrintingCo 1 v.N.L.R B,316 F.2d 371,372 (C.A.D.C, 1963). LOCAL 215,IBEW473to in order to determine whether the impact of the picketingon neutral employees was merely an incident of activitydirected at the primary employer or whether a deliberateattempt was made to induce employees of secondary em-ployers to engage in concerted conduct against their em-ployer in order to force their employer to refuse to deal withthe struck employer.'It is therefore necessary, in order to determine whetherthe picketing and the other activity of the Respondent in thecase at bar was lawful or unlawful, to consider all of theevidence presented in order to determine whether there ex-isted an unlawful object within the meaning of Section8(b)(4)(B) of the Act.As hereinabove set forth, the picketing at the Rhinebeckjobsite continued for about a month beginning around Oc-tober 10, 1972. At first the carpenters and plumbers em-ployed by other subcontractors and by Healy at the jobsiterefused to work when the picket appeared at the reservedgate. Then, there was a time, shortly thereafter, that thecarpenters refused to work for Healy and Healy's subcon-tractors for a period of approximately a week and a half.That these were not merely incidental results of primarypicketing but rather were the outcome of a deliberate at-tempt to induce employees not to work for their respectiveemployers with the unlawful object of forcing the employersto cease doing business with Rondout is evidenced by otherfactors as set forth above. Thus, there was the incidentinvolving the truckdriver of Dutchess Quarry in which thepicket told the driver that the entire job was on strike andinferred that if the truckdriver valued his union card he hadbetter honor the picket line and refuse to make the deliveryto Healy. Nor can this incident be regarded as beyond theinstructions given to the picket by the Respondent's busi-ness representative. Nor can it be viewed as isolated inas-much as the very same picket left his post at the reservedgate and walked to the main gate of the project, used byHealy and subcontractors other than Rondout, and spoketo a "friend" who was a member of the Carpenters Local.Although the picket, DiBiase, testified that this was merelyan innocent conversation which lasted for only a few min-utes, LeBlanc, superintendent for Healy on the jobsite, stat-ed that the conversation was broken up only upon hisordering the men to do so. Moreover, the very individual towhom the picket spoke later called up the Carpenter busi-ness agent on the telephone asking for advice and was notdirected to go to work but merely that the business agent didnot want to discuss the matter on the telephone. All of theseincidents must be considered together as bits and pieces ofthe whole activity of the Respondent.Other items of evidence, including the background mustbe considered. At least from 1969 to the date of the eventsalleged in the complaint the Respondent was having a run-ning battle with Rondout during which it threatened Kleinwith trouble on Klein's jobsites if Rondout was awarded theelectricalwork, in which the Respondent by Varricchiothreatened Herbert Redl of trouble on his jobsite in July1971 and of the threats of trouble made by Varricchio toLeBlanc of Healy Construction, Craig of Craig Industrial11Local 761, InternationalUnion ofElectrical,Radio and Machine Workers,AFL-CIO v NLRB ,366 U S. 667, 673-674 (1961)Builders and Casey representing the Grand Union. As stat-ed above, although Varricchio testified that he never men-tioned the word "trouble," I have not credited such denialinasmuch as all of these individuals who testified uniformlystated Varricchio threatened there would be trouble on anyjob that they undertook on which the electrical contractingwas to be awarded to at the reserved gate stopped immedi-ately upon the award to a contractor who possessed a bar-gaining relationship with the Respondent for some of theelectrical work on the Rhinebeck job.All of the foregoing events and activity point not to aninnocent connotation of primary object but rather to a sec-ondary objective of forcing the various employers, abovementioned, to cease doing business with Rondout.Thus, all of the conduct and all of the events consideredas a whole, and as interrelated with each other, lead to theconclusion that the picketing and the other conduct of theRespondent constituted inducement of employees of Healy,Dutchess Quarry, T. J. Nocket, Hudson Valley Plasteringto cease doing business with Rondout, an employer unac-ceptable, by Varricchio's own statements, to the Respon-dent. Thus, I find and conclude that the Respondent by allof its activities has violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.IV THE EFFECTS OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, have aclose, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act, I shall recommend an Order for it to ceaseand desist therefrom and to take such affirmative action aswill effectuate the purposes of the Act.CONCLUSIONS OF LAW1.Local 215, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.Rondout, Grand Union, Healy, Nocket, Hudson Val-ley,Dutchess Quarry, Schultz, Craig Industrial, are employ-ers within the meaning of Section 2(2) of the Act and areengaged in commerce or industry affecting commerce with-in the meaning of Section 2(6) and (7) of the Act.3.By picketing at the Rhinebeck, New York, jobsite ofGrand Union, with an object of (a) forcing or requiringGrand Union and or Healy to cease doing business withRondout and (b) forcing or requiring Nocket, Hudson Val-ley,Dutchess Quarry, and Schultz, to cease doing businesswith Healy to force or coerce Healy to cease doing businesswith Rondout, the Respondent has engaged in unfair laborpractices proscribed by Section 8(b)(4)(i) and (ii)(B) of theAct. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By threatening Craig and Grand Union with picketingat the Pawling, New York, jobsite with an object of forcingor requiring Craig and Grand Union to cease doing businesswith Rondout and by threatening Healy at the Rhinebeckjobsite with picketing with an object of forcing or requiringHealy to cease doing business with Rondout,Respondenthas engaged in an unfairlabor practice proscribed by Sec-tion 8(b)(4)(ii)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commercewithin themeaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law,and the entire record in this case,and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:been taken to comply herewith.12 In the event no exceptionsare filed as provided by Section 102 46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,and recommendedOrder herein shall,as provided in Section102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes13 In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the works in the notice reading "Posted byOrderof the NationalLaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the National LaborRelationsBoard."APPENDIXORDER12Respondent,Local 215,International Brotherhood ofElectricalWorkers,AFL-CIO,its officers,agents and rep-resentatives,shall:1.Cease and desist from:(a) Inducing or encouraging,by picketing or any othermeans, individuals employed by Healy, Nocket, HudsonValley, Dutchess Quarry, or Schultz, or any other personengaged in commerce or an industry affecting commerce, toengage in a strike or a refusal in the course of their employ-ment to perform services for their respective employers,where an object thereof is to force any person to cease doingbusinesswith Rondout or to force or require Grand Union,Healy, Nocket, Hudson Valley, Dutchess, Schultz, or anyperson engaged in commerce to cease doing business withRondout.(b) Threatening, coercing, or restraining Grand Union,Healy, or Craig, or any otheremployer engaged in com-merce or in an industry affecting commerce where an objectthereof is to force or require Grand Union, Healy, andCraig,or any other person engaged in commerce or in anindustry affecting commerce to cease doing business withRondout.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at the Respondent'sbusiness office,meetinghall, and all other places where notices to members arecustomarily posted, copies of the attached notice marked"Appendix." 13 Copies ofsaid notice, to be provided by theRegional Director for Region 3, after being signedby a dulyauthorized representative of the Respondent,shall be post-ed by the Respondent immediately upon receipt thereof,and be maintainedby it for 60consecutive days therafter inconspicuous places,including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent to ensure that the notices posted byit are not altered,defaced,or covered by any other material.(b) Sign and mail sufficient copies of said notice to theRegional Director for Region 3 for posting by the employersnamed in thisOrder, they bewilling, at all places wherenotices to their respective employees are customarily post-ed.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps haveNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT induce or encourage, by picketing orany othermeans, individuals employed by Healy Cor-poration, T. J. Nocket, Inc., Hudson ValleyPlastering& Accoustical Co., Inc., Dutchess Quarry & SupplyCo., Inc., or Schultz Company, or any other personengaged in commerceor in an industryaffecting com-merce,to engage in strikes or refusalsto perform serv-ices for their respective employers, where an objectthereof is to force or require any person to cease doingbusinesswith Rondout Electric, Inc., or to force orrequire Grand Union, Healy, Nocket, Hudson Valley,DutchessQuarry, or Schultz Company,or any personengaged in commerce, or in an industryaffecting com-merceto cease doingbusinesswith Rondout Electric,Inc.WE WILL NOT threaten, coerce, or restrain GrandUnion Company, Healy Corporation, or Craig Indus-trialBuilders, Inc., or any other employerengaged incommerceor in an industryaffecting commerce wherean objectthereof isto force or require Grand Union,Healy, or Craig, or any other person engaged in com-merce or anindustry affectingcommerce to ceasedoing businesswith Rondout Electric, Inc.DatedByLOCAL 215,INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFL-CIO(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remainposted for 60 consecutive days LOCAL 215,IBEW475from the date of posting and must not be altered,defaced,itsprovisions may be directed to the Board's Office, 9thor covered by any other material.Floor, Federal Building, 111West Huron Street, Buffalo,Any questions concerning this notice or compliance withNew York 14202, Telephone 716-842-3100.